Exhibit 10.1

 
 
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
15th day of March 2018 (the “Commencement Date”), by and between Mueller
Industries, Inc., a Delaware corporation (the “Company”), and Gregory L.
Christopher (“Executive”).
W I T N E S S E T H :
WHEREAS, Executive is currently employed by the Company as its Chief Executive
Officer; and
WHEREAS, Executive is a party to an employment agreement with the Company, dated
October 30, 2008, and amended as of February 14, 2013 and July 26, 2016
(the “Prior Agreement”); and
WHEREAS, the Company desires to continue to employ Executive as its Chief
Executive Officer and to enter into this Agreement embodying the terms of such
employment, and Executive desires to enter into this Agreement and to accept
such continuing employment, subject to the terms and provisions of this
Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.          Definitions.
(a)          “AAA” shall have the meaning set forth in Section 19(b) hereof.
(b)          “Accounting Firm” shall have the meaning set forth in Section
14(b)(i) hereof.
(c)          “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Executive’s employment, (ii) any
unpaid or unreimbursed expenses incurred in accordance with Section 7 hereof,
and (iii) any benefits provided under the Company’s employee benefit plans upon
a termination of employment (excluding any employee benefit plan providing for
severance or similar benefits), in accordance with the terms contained therein.
(d)          “Agreement” shall have the meaning set forth in the preamble
hereto.
(e)          “Annual Bonus” shall have the meaning set forth in Section 4(b)
hereof.
(f)           “Base Salary” shall mean the salary provided for in Section 4(a)
hereof or any increased salary granted to Executive pursuant to Section 4(a)
hereof.
(g)          “Board” shall mean the Board of Directors of the Company.
(h)          “Cause” shall mean (i) Executive’s willful and continued failure to
substantially perform Executive’s duties hereunder, (ii) the engaging by
Executive in willful misconduct
 

--------------------------------------------------------------------------------

which is demonstrably and materially injurious to the Company, or (iii)
Executive’s conviction of a felony for a crime of moral turpitude.  For purposes
hereof, no act, or failure to act on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.
(i)          “Change in Control” shall have the meaning set forth in the
Company’s 2014 Incentive Plan, as in effect on the date hereof.
(j)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.
(k)         “Commencement Date” shall have the meaning set forth in the preamble
hereto.
(l)           “Company” shall have the meaning set forth in the preamble hereto.
(m)         “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.
(n)          “Compensation Committee” shall mean the Compensation and Stock
Option Committee of the Board.
(o)          “Continuation Period” shall mean the thirty six (36) month period
following the termination of Executive’s employment either by the Company
without Cause (other than by reason of death or Disability) or by Executive for
Good Reason.
(p)          “Covered Payments” shall have the meaning set forth in Section
14(a) hereof.
(q)          “Delay Period” shall have the meaning set forth in Section 13
hereof.
(r)           “Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents the performance of Executive’s duties for a
period of (i) one hundred eighty (180) consecutive days or (ii) two hundred
(200) non-consecutive days during any twelve (12) month period.  Any question as
to the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
(s)          “Executive” shall have the meaning set forth in the preamble
hereto.
(t)          “Excess Payment” shall have the meaning set forth in Section
14(b)(iv) hereof.
(u)          “Excise Tax” shall have the meaning set forth in Section 14(a)
hereof.
(v)          “Good Reason” shall mean, without Executive’s consent, (i) a
failure by the Company to comply with any material provision of this Agreement
which has not been cured within ten (10) days after notice of such noncompliance
has been given by Executive to the
 
2

--------------------------------------------------------------------------------

Company, (ii) the assignment to Executive by the Company of duties inconsistent
with Executive’s position, authority, duties, responsibilities or status with
the Company as in effect immediately after the Commencement Date, including, but
not limited to, any reduction in such position, authority, duties,
responsibilities or status, or a change in Executive’s titles or offices, as
then in effect, or any removal of the Executive from, or any failure to re-elect
the Executive to, any of such positions, except in connection with the
termination of his employment on account of his death, Disability, or for Cause,
(iii) the requirement of excessive travel on the part of Executive, (iv) a
relocation by the Company of Executive’s principal place of employment to any
location outside a thirty (30) mile radius from the Executive’s current
principal place of employment, (v) the failure of the Company to have any
successor to the Company assume the Agreement, or (vi) the delivery to Executive
of notice of the Company’s decision to terminate Executive’s employment without
Cause.
(w)          “Medical Benefits” shall mean, (i) to the extent permitted by
applicable law without any penalty to Executive or any member of the Company
Group, and to the extent permitted under the terms and provisions of the
applicable plans, continued participation, at the Company’s expense, for
Executive and Executive’s spouse and covered dependents, in the Company’s
health, major medical, hospitalization and dental insurance plans as are
generally made available to other senior executives of the Company from time to
time until the latest to occur of (x) the date Executive reaches age seventy
(70), (y) the date Executive’s spouse reaches age seventy (70), or (z) the third
(3rd) anniversary of the date of Executive’s termination of employment, or
(ii) to the extent the continued participation contemplated by clause (i) above
is not permitted under applicable law or the terms and provisions of the
applicable plans, the Company shall use reasonable best efforts to provide
Executive and Executive’s spouse and dependents, with substantially equivalent
continued coverage at the Company’s expense, whether by purchasing individual
coverage, providing cash payments, a combination of both or otherwise.
(x)          “Parachute Payment” shall have the meaning set forth in Section
14(a) hereof.
(y)          “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.
(z)          “Pro Rata Bonus” shall have the meaning set forth in Section
8(b)(iii) hereof.
(aa)          “Protected Period” shall mean the twenty-four (24) month period
following the consummation of a Change in Control.
(bb)          “Prior Agreement” shall have the meaning set forth in the recitals
hereto.
(cc)          “Prior Year Bonus” shall have the meaning set forth in Section
8(b)(ii) hereof.
(dd)          “Reduced Amount” shall have the meaning set forth in Section 14(a)
hereof.
(ee)          “Release of Claims” shall mean the Release of Claims in
substantially the same form attached hereto as Exhibit A (as the same may be
revised from time to time by the Company on the advice of counsel).
3

--------------------------------------------------------------------------------

(ff)          “Restrictive Covenant Agreements” shall mean the Employee
Non-Competition Agreement attached hereto as Exhibit B, and the Employee
Confidentiality and Non-Solicitation Agreement attached hereto as Exhibit C.
(gg)          “Rules” shall have the meaning set forth in Section 19(b) hereof.
(hh)          “Safe Harbor Amount” shall have the meaning set forth in Section
14 hereof.
(ii)            “Severance Benefits” shall have the meaning set forth in Section
8(g) hereof.
(jj)           “Target Bonus” shall have the meaning set forth in Section 4(b)
hereof.
(kk)         “Temporary Injunctive Relief” shall have the meaning set forth in
Section 19(b) hereof.
(ll)            “Term” shall mean the period specified in Section 2 hereof.
(mm)         “Underpayment” shall have the meaning set forth in Section
14(b)(iv) hereof.
Section 3.          Position, Duties, and Responsibilities; Place of
Performance.
(a)          Position, Duties, and Responsibilities.  During the Term, Executive
shall be employed and serve as the Chief Executive Officer of the Company and
shall have such duties and responsibilities commensurate with such title;
provided, that, in the event of a restructuring, Change in Control or other
corporate event following which the Company (or its successor) is a subsidiary
of another entity, Executive shall, from and after the consummation of such
event, be the Chief Executive Officer of ultimate parent of the Company (i.e.,
of the top-tier holding company through which the ultimate shareholders hold
their indirect interests in the Company) and all references to the Board herein
shall thereinafter refer to the Board of such parent entity.  At all times
during the Term, Executive shall report directly to the full Board.  Executive
also agrees to serve as an officer and/or director of any other member of the
Company Group, in each case without additional compensation.
(b)          Performance.  Executive shall devote Executive’s full business
time, attention, skill, and best efforts to the performance of Executive’s
duties under this Agreement and shall not engage in any other business or
occupation during the Term, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Executive’s duties for the Company, or (z) interferes with Executive’s exercise
of judgment in the Company’s best interests.  Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) serving, with the prior written
consent of the Board, as a member of the boards of directors or
 
4

--------------------------------------------------------------------------------

advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing Executive’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
Executive’s duties and responsibilities hereunder or create a potential business
or fiduciary conflict.
Section 4.          Compensation.
During the Term, Executive shall be entitled to the following compensation:
(a)          Base Salary.  Executive shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $1,100,000, with increases, if any, as may be approved in writing by
the Compensation Committee; provided, that the Compensation Committee shall
review Executive’s Base Salary from time to time, but no less than annually,
during the Term, and shall adjust Executive’s Base Salary upward at a rate
commensurate with increases granted to other senior executives of the Company.
(b)          Annual Bonus. Executive shall be eligible for an annual incentive
bonus award determined by the Compensation Committee in respect of each fiscal
year during the Term (the “Annual Bonus”).  The target Annual Bonus for each
fiscal year shall be 125% of Base Salary (the “Target Bonus”), at 100%
achievement of the applicable annual Company and individual performance
objectives for such fiscal year, and the maximum Annual Bonus for each fiscal
year shall be 250% of Base Salary, at 125% or more achievement of the applicable
annual Company and individual performance objectives for such fiscal year, with
the actual Annual Bonus payable being based upon the level of achievement of
annual Company and individual performance objectives for such fiscal year, as
determined by the Compensation Committee and communicated to Executive.  In the
event that achievement of annual Company and individual performance objectives
for a given fiscal year is 80% or less, Executive shall not be eligible for an
Annual Bonus for such fiscal year; provided that notwithstanding anything in
this Section 4(b) to the contrary, the Compensation Committee shall have
discretion whether or not to award Executive a discretionary bonus at any time. 
The Annual Bonus shall be paid to Executive at the same time as annual bonuses
are generally payable to other senior executives of the Company (but in no event
later the date that is two and one-half (2½) months following the last day of
the fiscal year to which the Annual Bonus relates) subject to Executive’s
continuous employment through the payment date except as otherwise provided for
in this Agreement.
(c)          Term Life Insurance.  During the Term, the Company shall maintain,
at its sole cost and expense, a term life insurance policy for Executive with a
face value of at least five million dollars ($5 million).  Executive shall have
the right to name the beneficiary of such term life insurance policy.
Section 5.          Employee Benefits.
During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated executives of the Company.  Executive shall also be entitled to the
same number of holidays, vacation days, and
 
5

--------------------------------------------------------------------------------

sick days, as well as any other benefits, in each case as are generally allowed
to similarly situated executives of the Company in accordance with the Company
policy as in effect from time to time.  Nothing contained herein shall be
construed to limit the Company’s ability to amend, suspend, or terminate any
employee benefit plan or policy at any time without providing Executive notice,
and the right to do so is expressly reserved.
Section 6.          Key-Man Insurance.
At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Executive shall have no interest in any such policy,
but agrees to cooperate with the Company in procuring such insurance by
submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Executive by any such documents.
Section 7.          Reimbursement of Business Expenses.
During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing Executive’s duties and responsibilities hereunder, which
are consistent with the Company’s policies in effect from time to time with
respect to business expenses, subject to the Company’s requirements with respect
to reporting of such expenses.
Section 8.          Termination of Employment.
(a)          General.  The Term shall terminate earlier than as provided in
Section 2 hereof upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason.  Upon any termination of Executive’s employment for any reason, except
as may otherwise be requested by the Company in writing and agreed upon in
writing by Executive, Executive shall be deemed to have resigned from any and
all directorships, committee memberships, and any other positions Executive
holds with the Company or any other member of the Company Group and will execute
all documents reasonably requested for Executive to confirm such resignations. 
Executive’s execution of this Agreement shall be deemed the grant by Executive
to the officers of the Company of a limited power of attorney to sign in
Executive’s name and on Executive’s behalf any such documentation as may be
required to be executed solely for the limited purposes of effectuating such
resignations.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any “nonqualified deferred
compensation” (within the meaning of Section 409A of the Code) upon a
termination of employment shall be delayed until such time as Executive has also
undergone a “separation from service” as defined in Treas. Reg. 1.409A-1(h), at
which time such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”
 
6

--------------------------------------------------------------------------------

(b)          Termination Due to Death or Disability.  Executive’s employment
shall terminate automatically upon Executive’s death.  The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination.  Upon Executive’s death or in the event that Executive’s employment
is terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to:
(i)   The Accrued Obligations;
(ii)   Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is two and one-half (2½) months following the
last day of the fiscal year in which such termination occurred (such amount
being, the “Prior Year Bonus”);
(iii)   Subject to achievement of the applicable performance objectives for the
fiscal year of the Company in which Executive’s termination occurs, as
determined by the Compensation Committee, payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-rated to reflect the number of days Executive was
employed during such fiscal year, such amount to be paid at the same time it
would otherwise be paid to Executive had no termination occurred, but in no
event later than the date that is two and one-half (2½) months following the
last day of the fiscal year of the Company in which such termination occurred
(such amount being, the “Pro Rata Bonus”); and
(iv)   The Medical Benefits.
Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)          Termination by the Company with Cause.
(i)          The Company may terminate Executive’s employment at any time with
Cause, effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on
clause (i) or (ii) of the definition of Cause set forth in Section 1(i) hereof,
to the extent that such act or acts or failure or failures to act are curable,
Executive shall be given not less than thirty (30) days’ written notice by the
Board of the Company’s intention to terminate him with Cause, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such thirty (30)
day notice period unless Executive has fully cured such act or acts or failure
or failures to act that give rise to Cause during such period.
(ii)          In the event that the Company terminates Executive’s employment
with Cause, Executive shall be entitled only to the Accrued Obligations. 
Following such termination of Executive’s employment with Cause, except as set
forth in this Section 8(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
 
7

--------------------------------------------------------------------------------

(d)          Termination by the Company without Cause.  The Company may
terminate Executive’s employment at any time without Cause, effective upon
Executive’s receipt of ninety (90) days written notice of such termination.  In
the event that Executive’s employment is terminated by the Company without Cause
(other than due to death or Disability), Executive shall be entitled to:
(i)          The Accrued Obligations;
(ii)          The Prior Year Bonus;
(iii)          The Pro Rata Bonus;
(iv)          Continued payment of Base Salary during the Continuation Period,
payable in accordance with the Company’s regular payroll practices; provided,
that in the event the termination of Executive’s employment occurs during the
Protected Period, Executive shall be entitled to receive payment of such amount
in a lump sum on the first regularly scheduled payroll date following the
sixtieth (60th) day following the date of Executive’s termination of employment
hereunder;
(v)          An amount equal to three (3) times the Target Bonus, such amount to
be paid in three (3) equal installments, with the first (1st) such installment
to be paid in the fiscal year following the fiscal year in which such
termination occurs, the second (2nd) such installment to be paid in the second
(2nd) fiscal year following the fiscal year in which such termination occurs,
and the third (3rd) such installment to be paid in the third (3rd) fiscal year
following the fiscal year in which such termination occurs, in each case, at the
same time such amounts would otherwise be paid to Executive had no termination
occurred, and in no event later than December 31 of such first (1st), second
(2nd) or third (3rd) fiscal year, as applicable; provided, that in the event the
termination of Executive’s employment occurs during the Protected Period,
Executive shall be entitled to receive payment of such amount in a lump sum on
the first regularly scheduled payroll date following the sixtieth (60th) day
following the date of Executive’s termination of employment hereunder; and
(vi)          The Medical Benefits.
Notwithstanding the foregoing, the payments and benefits described in clauses
(ii)-(vii) above shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto, in the event that
Executive materially breaches any material provision of the Restrictive Covenant
Agreements.  Following termination of Executive’s employment by the Company
without Cause, except as set forth in this Section 8(d), Executive shall have no
further rights to any compensation or any other benefits under this Agreement. 
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment by the Company without Cause shall be receipt of the
Severance Benefits.
(e)          Termination by Executive with Good Reason.  Executive may terminate
Executive’s employment with Good Reason by providing the Company ten (10) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the occurrence of such event.  During
such ten (10) day notice period, the Company shall have a
 
8

--------------------------------------------------------------------------------

cure right (if curable), and if not cured within such period, Executive’s
termination will be effective upon the expiration of such cure period, and
Executive shall be entitled to the same payments and benefits as provided in
Section 8(d) hereof for a termination by the Company without Cause, subject to
the same conditions on payment and benefits as described in Section 8(d)
hereof.  Following such termination of Executive’s employment by Executive with
Good Reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement. 
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the Severance
Benefits.
(f)          Termination by Executive without Good Reason.  Executive may
terminate Executive’s employment without Good Reason by providing the Company
sixty (60) days’ written notice of such termination.  In the event of a
termination of employment by Executive under this Section 8(f), Executive shall
be entitled only to (i) the Accrued Obligations, (ii) the Prior Year Bonus;
(iii) the Pro Rata Bonus; and (v) the Medical Benefits, in each case, subject to
the same conditions on payment and benefits as described in Section 8(d)
hereof.  In the event of termination of Executive’s employment under this
Section 8(f), the Company may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination as a termination by Executive without Good Reason. 
Following such termination of Executive’s employment by Executive without Good
Reason, except as set forth in this Section 8(f), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
(g)          Release.  Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), (e) or (f) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Executive’s termination of
employment hereunder.  If Executive fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes Executive’s acceptance
of such release following its execution, Executive shall not be entitled to any
of the Severance Benefits.  Further, (i) to the extent that any of the Severance
Benefits constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, any payment of any amount or provision of any benefit
otherwise scheduled to occur prior to the sixtieth (60th) day following the date
of Executive’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day and
(ii) to the extent that any of the Severance Benefits do not constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur following the date of Executive’s termination of employment hereunder, but
for the condition on executing the Release of Claims as set forth herein, shall
not be made until the first regularly scheduled payroll date following the date
the Release of Claims is timely executed and the applicable revocation period
has ended, after which, in each case, any remaining Severance Benefits shall
thereafter be provided to Executive according to the applicable schedule set
forth herein.  For the avoidance of doubt, in the event of a termination due to
Executive’s death or Disability, Executive’s obligations herein to execute
 
9

--------------------------------------------------------------------------------

and not revoke the Release of Claims may be satisfied on Executive’s behalf by
Executive’s estate or a person having legal power of attorney over Executive’s
affairs.
Section 9.   Restrictive Covenant Agreements.
As a condition of, and prior to commencement of, Executive’s employment with the
Company, Executive shall have executed and delivered to the Company the
Restrictive Covenant Agreements.  The parties hereto acknowledge and agree that
this Agreement and the Restrictive Covenant Agreements shall be considered
separate contracts, and the Restrictive Covenant Agreements will survive the
termination of this Agreement for any reason.
Section 10.   Representations and Warranties of Executive.
Executive represents and warrants to the Company that —
(a)          Executive is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with the terms and conditions
hereof will not conflict with or result in the breach by Executive of any
agreement to which Executive is a party or by which Executive may be bound;
(b)          Executive has not violated, and in connection with Executive’s
employment with the Company will not violate, any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer by
which Executive is or may be bound; and
(c)          in connection with Executive’s employment with the Company,
Executive will not use any confidential or proprietary information Executive may
have obtained in connection with employment with any prior employer.
Section 11.   Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments that may be made to Executive pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.
Section 12.   Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of
 
10

--------------------------------------------------------------------------------

Executive and shall be applied to the next installment only at such time the
installment is otherwise payable pursuant to the specified payment schedule. 
Executive shall not be required to mitigate the amount of any payment or benefit
provided pursuant to this Agreement by seeking other employment or otherwise,
and except as provided in Section 8(d)(vii) hereof, the amount of any payment or
benefit provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.
Section 13.   Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary—
(a)          Any payment otherwise required to be made hereunder to Executive at
any date as a result of the termination of Executive’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first
business day following the expiration of the Delay Period, Executive shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.
(b)          Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A of the Code.
(c)          To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.
(d)          While the payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Executive as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).
Section 14.   Golden Parachute Modified Cutback Provision.
(a)          Modified Cutback.  In the event that any of the payments or
benefits described in this Agreement, when added to all other amounts or
benefits provided to or on behalf or for the benefit of Executive by the Company
or its affiliates in connection with his termination of employment (“Covered
Payments”), would constitute parachute payments (“Parachute
 
11

--------------------------------------------------------------------------------

Payments”) within the meaning of Section 280G of the Code and would be subject
to the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then such Covered Payments shall be either (i) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”) or (ii) payable in full if
Executive’s receipt on an after-tax basis of the full amount of payments and
benefits (after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax)) would
result in Executive receiving an amount that is at least one dollar greater than
the Reduced Amount.  If the Covered Payments are to be reduced pursuant to
clause (i) in the immediately preceding sentence, such reduction shall be done
in a manner that maximizes Executive’s economic position.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.
(b)          Determinations.
(i)          An initial determination as to whether (1) any of the Parachute
Payments received by Executive in connection with the occurrence of a change in
the ownership or control of the Company or in the ownership of a substantial
portion of the assets of the Company shall be subject to the Excise Tax, and (2)
the amount of any reduction, if any, that may be required pursuant to Section
14(a) above, shall be made by an accounting, consulting or specialty firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company.  Executive
shall be furnished with notice of all determinations made as to the Excise Tax
payable with respect to Executive’s Parachute Payments, together with the
related calculations of the Accounting Firm, promptly after such determinations
and calculations have been received by the Company.
(ii)          For purposes of this provision, (1) no portion of the Parachute
Payments the receipt or enjoyment of which Executive shall have effectively
waived in writing prior to the date of payment of the Parachute Payments shall
be taken into account; (2) no portion of the Parachute Payments shall be taken
into account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code and the
Accounting Firm shall be required to value any restrictive covenants (including,
without limitation, any covenants not to compete with the Company or solicit
employees or customers of the Company) in forming such opinion; (3) the
Parachute Payments shall be reduced only to the extent necessary so that the
Parachute Payments (other than those referred to in the immediately preceding
clause (1) or (2)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
or are otherwise not subject to disallowance as deductions, in the opinion of
the auditor or tax counsel referred to in such clause (2); and (4) the value of
any non-cash benefit or any deferred payment or benefit included in the
Parachute Payments shall be determined by the Company’s independent auditors
based on Sections 280G and 4999 of the Code and the regulations for applying
those Code sections, or on substantial authority within the meaning of Section
6662 of the Code.
 
12

--------------------------------------------------------------------------------

 
(iii)          Executive shall not be required to mitigate the amount of any
payment provided for in this Section 14 by seeking other employment or
otherwise.  Unless otherwise agreed to in writing, the amount of payment or the
benefit provided for in this Agreement shall not be reduced by any compensation
earned by Executive as the result of employment by another employer or by reason
of Executive’s receipt of or right to receive any retirement or other benefits
after the date of termination of employment or otherwise.
(iv)          It is possible that after determinations and selections made
pursuant to this Section 14 Executive will receive an amount that is either more
or less than the limitation provided above (hereafter referred to as an “Excess
Payment” or “Underpayment,” respectively).  If it is established, pursuant to a
final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved, that an Excess Payment has been
made, then Executive shall refund the Excess Payment to the Company promptly on
demand, together with an additional payment in an amount equal to the product
obtained by multiplying the Excess Payment times the rate that is 120% of the
applicable annual federal rate (as determined in and under Section 1274(d) of
the Code) times a fraction whose numerator is the number of days elapsed from
the date of Executive’s receipt of such Excess Payment through the date of such
refund and whose denominator is 365.  In the event that it is determined (x) by
an arbitration under Section 19 below, (y) by a court of competent jurisdiction,
or (z) by an independent auditor upon request by Executive or the Company, that
an Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to Executive within ten (10) days of such determination together
with an additional payment in an amount equal to the product obtained by
multiplying the Underpayment times the rate that is 120% of the applicable
annual federal rate (as determined under Section 1274(d) of the Code) times a
fraction whose numerator is the number of days elapsed from the date of the
Underpayment through the date of such payment and whose denominator is 365.
(v)          The Company and Executive will cooperate in good faith to review,
consider and pursue reasonable and customary mitigation strategies to avoid the
imposition of the Excise Tax on any amounts due to Executive hereunder or
otherwise.
Section 15.   Clawbacks.
All payments made pursuant to this Agreement are subject to the “clawback”
obligations of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Act, as may be amended from time to time, and any other “clawback” obligations
pursuant to applicable law, rule, regulation.
Section 16.   Successors and Assigns; No Third-Party Beneficiaries.
(a)          The Company.  This Agreement shall inure to the benefit of the
Company and its respective successors and assigns.  Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to a Person (other than another member of the Company Group, or
its or their respective successors) without Executive’s prior written consent
(which shall not be unreasonably withheld, delayed, or conditioned); provided,
however, that in the event of a sale of all or substantially all of the assets
of the Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily
 
13

--------------------------------------------------------------------------------

relates, the Company may provide that this Agreement will be assigned to, and
assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Executive’s consent will not be required in connection therewith.
(b)          Executive.  Executive’s rights and obligations under this Agreement
shall not be transferable by Executive by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Executive shall
die, all amounts then payable to Executive hereunder shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee, or if there be no such designee, to Executive’s estate.
(c)          No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 16(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Executive any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.
Section 17.   Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 18.   Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 19.   Governing Law and Jurisdiction.
(a)          EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY,
INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY
AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF TENNESSEE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF
LAWS RULES.
(b)          Any disputes arising under or in connection with this Agreement,
other than an action brought to obtain injunctive relief in order to enforce the
provisions of the Restrictive Covenant Agreements, shall be resolved by final
and binding arbitration before a single arbitrator as agreed upon between the
Company and Executive in Memphis, Tennessee, under the Federal Arbitration Act,
using the American Arbitration Association (the “AAA”) and in accordance
 
14

--------------------------------------------------------------------------------

with the commercial arbitration rules of the AAA (the “Rules”) then in effect. 
The written decision of the arbitrator, which shall include findings of fact and
conclusions of law, shall be final and binding upon the parties and in such form
that judgment may be entered in and enforced by any court having jurisdiction
over the parties.  Each party shall pay its own attorneys’ fees in any such
arbitration; provided, however, that (i) the Company shall pay for any
administrative or filing fees, including the arbitrator’s fee, that Executive
would not have otherwise incurred if the dispute was adjudicated in a court of
law, rather than through arbitration, and (ii) in the event that the arbitration
results in a judgment, award or settlement in Executive’s favor in any material
respect, the Company shall reimburse Executive for all reasonable fees and costs
(including legal fees) incurred by Executive in such successful prosecution or
defense.  Nothing in this Agreement shall prevent Executive or the Company from
seeking, from a court of competent jurisdiction, temporary restraining orders or
preliminary injunctions, without the necessity of posting a bond, to require or
prevent certain acts or events (“Temporary Injunctive Relief”) in cases in which
such Temporary Injunctive Relief would otherwise be authorized by law, and such
court shall be entitled to award reasonable attorneys’ fees to the prevailing
party in any such action under this Agreement.  In such cases where Temporary
Injunctive Relief is sought, the trial on the merits of the action will occur in
front of, and will be decided by, the arbitrator, who will have the same ability
to order legal or equitable remedies as could a court of general jurisdiction. 
This arbitration provision recognizes the rights and responsibilities of
government agencies, including but not limited to, the Equal Employment
Opportunity Commission and state agencies, to enforce the statutes which come
under their jurisdiction.  This Agreement is not intended to prevent Executive
from initiating or participating in any investigation or proceeding conducted by
these government agencies.  Nothing in this arbitration provision is intended to
limit any right Executive may have to file a charge with or obtain relief from
the National Labor Relations Board or to file a claim for workers’ compensation
benefits and unemployment compensation benefit with the appropriate government
agency.  Executive understands and agrees that any such arbitration shall be
conducted on an individual basis only, not a class basis, and Executive hereby
waives any right to bring classwide claims before any arbitrator or in any
forum.  THE COMPANY AND EXECUTIVE UNDERSTAND THAT BY AGREEING TO ARBITRATE
DISPUTES EACH IS WAIVING ANY RIGHT TO A JURY TRIAL.
Section 20.   Notices.
(a)          Place of Delivery.  Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address as may from time to time
be designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.
(b)          Date of Delivery.  Any notice so addressed shall be deemed to be
given or received (i) if delivered by hand, on the date of such delivery,
(ii) if mailed by courier or by overnight mail, on the first business day
following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.
 
15

--------------------------------------------------------------------------------

 
Section 21.   Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 22.   Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.
Section 23.   Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 8
through Section 24 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 24.   Counterparts.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.  The execution of this Agreement may be by actual
signature or by signature delivered by facsimile or by e-mail as a portable
document format (.pdf) file or image file attachment.
*   *   *
[Signatures to appear on the following page(s).]
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
MUELLER INDUSTRIES, INC.
      /s/ Christopher J. Miritello                                            
By:  Christopher J. Miritello
 
Title:  Vice President, General Counsel & Corporate Secretary
         
EXECUTIVE
         
/s/ Gregory L. Christopher                                               
 
Gregory L. Christopher

 
 
 
 
 
 
 
 
 
 
[Signature Page to G. Christopher Employment Agreement]
 

--------------------------------------------------------------------------------

Exhibit A
RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated March 15, 2018, with Mueller Industries, Inc. (such
corporation, the “Company” and such agreement, my “Employment Agreement”)), and
other good and valuable consideration, I, Gregory L. Christopher, for and on
behalf of myself and my heirs, administrators, executors, and assigns, effective
as of the date on which this release becomes effective pursuant to its terms, do
fully and forever release, remise, and discharge the Company, and each of its
direct and indirect subsidiaries and affiliates, and their respective successors
and assigns, together with their respective current and former officers,
directors, partners, shareholders, employees, and agents (collectively,
the “Group”), from any and all claims whatsoever up to the date hereof that I
had, may have had, or now have against the Group, whether known or unknown, for
or by reason of any matter, cause, or thing whatsoever, including any claim
arising out of or attributable to my employment or the termination of my
employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation. 
The release of claims in this Release includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act of 1967 (“ADEA”),
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Civil Rights Act of 1991, the Family and Medical Leave Act of 1993,
the Worker Adjustment and Retraining Notification Act of 1988 and the Equal Pay
Act of 1963, each as may be amended from time to time, and all other federal,
state, and local laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees.  The release
contained herein is intended to be a general release of any and all claims to
the fullest extent permissible by law.
I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.
I expressly acknowledge and agree that I –
 

--------------------------------------------------------------------------------

 
§ Am able to read the language, and understand the meaning and effect, of this
Release;
§ Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;
§ Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;
§ Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;
§ Understand that, by entering into this Release, I do not waive rights or
claims under ADEA that may arise after the date I execute this Release;
§ Had or could have had [twenty-one (21)][forty-five (45)]1 calendar days from
the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;
§ Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;
§ Was advised to consult with my attorney regarding the terms and effect of this
Release; and
§ Have signed this Release knowingly and voluntarily.
I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age
 



--------------------------------------------------------------------------------

1    Note to Draft - to be selected based on whether applicable termination was
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in the Age Discrimination in Employment Act of 1967).
 
A-2

--------------------------------------------------------------------------------

discrimination under ADEA or to any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims relating to my employment
with the Company, I agree that I shall not be entitled to recover any monetary
damages or any other remedies or benefits as a result and that this Release and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me
(the “Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its General Counsel.  To be effective, such revocation must be
received by the Company no later than 11:59 p.m. on the seventh (7th) calendar
day following the execution of this Release.  Provided that the Release is
executed and I do not revoke it during the Revocation Period, the eighth (8th)
calendar day following the date on which this Release is executed shall be its
effective date.  I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Group will have any obligations
to pay me the Severance Benefits.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF TENNESSEE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE, TO THE EXTENT FEDERAL JURISDICTION
EXISTS, AND IN ANY COURT SITTING IN TENNESSEE, BUT ONLY IN THE EVENT FEDERAL
JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY EXECUTION
OF THIS RELEASE, I CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE. 
FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION
 
A-3

--------------------------------------------------------------------------------

WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.
*   *   *
I, Gregory L. Christopher, have executed this Release of Claims on the date set
forth below:

   ___________________________________________  
Gregory L. Christopher
     
Date:  [To be executed only following a termination of employment]

 
A-4

--------------------------------------------------------------------------------

 
Exhibit B
[image0.jpg]
EMPLOYEE NON-COMPETITION AGREEMENT
In consideration and as a condition of employment by MUELLER INDUSTRIES, INC. or
any of its subsidiaries or divisions the (“Company”), the undersigned
(“Employee”) agrees as follows:
1. Recitals & Acknowledgements
Employee acknowledges that he is employed by the Company on an “at-will” basis
pursuant to that certain Employment Agreement, by and between Employee and the
Company, dated March 15, 2018 (the “Employment Agreement”).
Employee also acknowledges the highly competitive nature of the Company’s
business, and that by virtue of the Employee’s role, function and/or status
within the Company, Employee is special and unique within the Company’s
industry, and will have, among other benefits, (i) the opportunity to develop
substantial relationships with existing and prospective customers and suppliers;
(ii) access to confidential and proprietary trade secrets, research, sales and
marketing plans, pricing methods, financial, commercial, technical, and other
information relating to the Company’s business; and/or (iii) certain levels of
compensation.
In light of the foregoing, Employee recognizes and acknowledges that the
restrictions and limitations set forth in this Agreement are reasonable and
valid in all respects, and are essential to protect the Company.  Employee
further acknowledges that the restrictions and limitations set forth in this
Agreement will not materially interfere with his ability to earn a living
following any termination of employment with the Company.
2. Non-Competition Covenants
Unless Employee receives prior written consent from the Company’s Director of
Human Resources, Employee agrees that, during the term of his employment with
the Company and for the one (1) year period immediately following his
termination, for whatever reason and whether that termination is effected by the
Employee or the Company:  (a) Employee will not accept employment with or
provide services to any company or business that competes with the Company; and
(b) Employee will not contact any customer or prospective customer of the
Company, or any representative of the same, for the purpose of providing any
service or product competitive with any service or product sold or provided by
the Company.
3. Intellectual Property
Employee hereby agrees that he will, without additional compensation, (i)
promptly make full written disclosure to the Company, (ii) hold in trust for the
sole right and benefit of the Company, and (iii) assign to the Company or its
designee, all of Employee’s right, title and interest throughout the world in
and to any and all developments, original works of authorship, inventions,
concepts, know-how, improvements or trade secrets (“IP”), whether or not
patentable or registrable under intellectual property laws, which he may solely
or jointly cause to be conceived, developed or reduced to practice, during the
term of his employment with the Company and for one (1) year immediately
thereafter.  Employee so agrees irrespective of whether the IP was conceived,
developed or reduced to practice during regular working hours or on the
Company’s
 

--------------------------------------------------------------------------------

premises, so long as the IP relates to the Company’s business or research
activities or the scope of Employee’s employment and/or is developed using the
Company’s resources or from information obtained through Employee’s employment
with the Company or interactions with Company employees.
Employee further acknowledges that all such IP is considered a “work made for
hire” (to the fullest extent permitted by applicable law) and for which Employee
is, in part, compensated by his or her salary.  Notwithstanding, to the extent
any such IP is deemed not a work made for hire, Employee hereby assigns all
rights in such IP to the Company.
Employee agrees, during and after the term of his employment with the Company,
to furnish information, give testimony and execute and deliver any and all
documents requested by the Company to perfect and protect its rights in any such
IP.  Further, Employee hereby appoints the Company as his attorney-in-fact to
execute, in accordance with applicable law, any patent applications, assignments
or other documents considered necessary or desirable by the Company.  The
Company, however, is under no obligation to apply for patents or to use or
protect any such IP, and such IP shall remain the property of the Company unless
released in writing by the Company to the Employee.
4. Other Provisions
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect. 
If any obligation or covenant contained of this Agreement is held to be invalid,
void, excessive or unenforceable in any jurisdiction, it shall be severed and
modified only to the minimum extent necessary to render the modified obligation
or covenant valid, legal and enforceable.  In such case, all remaining parts of
this Agreement shall remain in full force and effect.
Employee acknowledges that a breach or threatened breach of this Agreement could
cause irreparable injury to the Company; that damages would not adequately
compensate the Company for such breach or threatened breach; and that such
damages would be difficult if not impossible to determine.  Therefore, Employee
agrees that the Company shall be entitled to such equitable and injunctive
relief as may be available to restrain or prevent a breach or contemplated
breach of any obligations or covenants contained in this Agreement.  The Company
shall have this right in addition to damages and every other remedy available at
law or in equity.  Employee acknowledges and agrees that the post-termination
restriction periods set forth in Section 2 above, shall be extended for the
period of time during which Employee is in violation of any of the covenants
herein and for any other period required for litigation during which the Company
seeks to enforce such covenants and the Employee is found to be in breach.
Moreover, should Employee violate this Agreement, Employee shall pay back to the
company:  (i) all monies forgiven under any type of draw program where the
employee did not meet the required levels under the program and the Company
forgave those monies during the one (1) year period prior to the Employee’s
violation of this Agreement; and (ii) any monies paid by the Company on behalf
of the Employee for relocation costs during the one (1) year period prior to the
Employee’s violation of this Agreement.
Employee acknowledges and agrees that nothing contained herein shall be
construed as granting him any right to continued employment with the Company. 
The Company retains the right to terminate Employee’s employment at any time and
for any reason, with or without cause, in accordance with the terms and
conditions of the Employment Agreement.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Tennessee.  Employee submits to the exclusive jurisdiction of
the federal or state courts sitting in Shelby County, Tennessee in connection
with any disputes arising from or related to this Agreement.
 
- 2 -

--------------------------------------------------------------------------------

 
 
This Agreement shall be binding upon Employee’s heirs, executors, administrators
and other legal representatives, and will be for the benefit of the Company, its
successors or assigns.  Employee expressly acknowledges and agrees that this
Agreement may be assigned by the Company, without the Employee’s consent, to any
affiliate, as well as any purchaser of all or substantially all of the Company’s
assets or stock, whether by purchase, merger or similar corporate transaction. 
The provisions of this Agreement shall survive the Employee’s employment with
the Company and/or any assignment by the Company.
As of the date of execution by Employee, this Agreement shall expressly
supersede and replace, in whole, any non-competition covenants contained in any
employee confidentiality, non-solicitation, or non-competition agreement(s)
between Employee and the Company, which were executed by Employee prior to the
date of this Agreement (“Prior Non-Competition Obligations”).  Notwithstanding,
to the extent the Company becomes aware of any violations of those Prior
Non-Competition Obligations by the Employee which pre-date the date of execution
of this Agreement, the Company retains its rights to enforce those Prior
Non-Competition Obligations.  Any and all other agreements between Employee and
the Company, including any stock option or restricted stock award agreements,
shall remain in full force and effect.
CERTIFICATION
I acknowledge that I have received a copy of Mueller Industries, Inc.’s Employee
Non-Competition Agreement and certify that I have read, understand and will
fully comply with the policies and procedures set forth therein.  I understand
that this Agreement applies to me and agree to comply fully with each of the
provisions of this Agreement, including such changes to the Agreement as the
Company may announce from time to time.
Date:  March 15, 2018
Print Name:  Gregory L. Christopher                            
     
Signature:  /s/ Gregory L. Christopher                           

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Exhibit C
[image0.jpg]
EMPLOYEE CONFIDENTIALITY AND
NON-SOLICITATION AGREEMENT
In consideration and as a condition of employment by MUELLER INDUSTRIES, INC. or
any of its subsidiaries or divisions the (“Company”), the undersigned
(“Employee”) agrees as follows:
1. Recitals & Acknowledgements
Employee acknowledges that he is employed by the Company on an “at-will” basis
pursuant to that certain Employment Agreement, by and between Employee and the
Company, dated March 15, 2018 (the “Employment Agreement”).
Employee acknowledges that the Company has developed, and will continue to
develop, the considerable goodwill of its customers and employees, and that
Employee has and/or will continue to participate in and benefit from that
goodwill during the course of his employment.  Employee has or will also benefit
from the Company’s training.
2. Best Efforts
Subject to the terms and conditions of Section 3(a) of the Employment Agreement,
Employee agrees that during the term of his employment by the Company, he will
devote whatever time, attention, effort and energy is necessary to faithfully
complete the duties and responsibilities of his position.  Employee further
agrees that he will not engage in any outside activity or employment that will
interfere with or prevent his performance and completion of his assigned duties.
3. Confidentiality Obligations
Employee acknowledges that, as an employee of the Company, he will acquire
confidential and proprietary information relating to the business of the Company
including, but not limited to, trade secrets, pricing methods, marketing plans,
customer lists, special customer service methods and requirements, operational
information such as processes or machinery, confidential research projects,
product development plans, matters of a technical nature, or similar information
unavailable to the public (“Confidential Information”).
During and after his employment by the Company, the Employee agrees he will
treat and preserve as confidential all Confidential Information related to the
Company’s business, and Employee agrees not to use or disclose to any third
party at any time (except for purposes of fulfilling the Employee’s duties and
responsibilities during the course of his employment with the Company), any such
Confidential Information without the Company’s prior express written approval.
Upon termination of employment, Employee agrees to deliver to the Company any
and all Confidential Information in his possession or control, including any and
all originals, copies, and reproductions of drawings, records and files,
correspondence, emails, notes, notebooks and memoranda relating to the Company,
its business, customers or suppliers, or anything produced by him/her during the
course of his
 

--------------------------------------------------------------------------------

employment.  Employee acknowledges and agrees that all such papers and
information are and will remain the sole property of the Company.
Employee also represents that his performance of duties and responsibilities on
behalf of the Company has not breached, and will not breach, any confidentiality
obligation owed to any prior employer.  Employee agrees that he has and/or will
not disclose to any employee of the Company, or induce any employee of the
Company, to use any confidential or proprietary information obtained in
connection with prior employment or in violation of any agreement between
Employee and any prior employers.
This Agreement requires Employee to maintain the confidentiality of, and not to
disclose to third parties, any Confidential Information related to the Company’s
business.  However, Employee may not be held legally liable for disclosing such
Confidential Information in in confidence to a government official, directly or
indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law.  Nor may Employee be held legally
liable for using or disclosing such Confidential Information to an attorney in
connection with a lawsuit, or including such information in a court filing in a
legal proceeding, so long as the filing is made under seal or is otherwise made
to comply with a court order.
4. Non-Solicitation Covenant
Employee agrees that, for a period of one (1) year immediately after the
termination of his employment with the Company for whatever reason, Employee
shall not, directly or indirectly, hire, solicit, recruit, or induce any Company
employee or prospective employee to work for the Employee or any other person or
business.
5. Additional Provisions
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect. 
If any obligation or covenant contained of this Agreement is held to be invalid,
void, excessive or unenforceable in any jurisdiction, it shall be severed and
modified only to the minimum extent necessary to render the modified obligation
or covenant valid, legal and enforceable.  In such case, all remaining parts of
this Agreement shall remain in full force and effect.
Employee acknowledges that a breach or threatened breach of this Agreement could
cause irreparable injury to the Company; that damages would not adequately
compensate the Company for such breach or threatened breach; and that such
damages would be difficult if not impossible to determine.  Therefore, Employee
agrees that the Company shall be entitled to such equitable and injunctive
relief as may be available to restrain or prevent a breach or contemplated
breach of any obligations or covenants contained in this Agreement.  The Company
shall have this right in addition to damages and every other remedy available at
law or in equity.
Employee acknowledges and agrees that nothing contained herein shall be
construed as granting him any right to continued employment with the Company. 
The Company retains the right to terminate Employee’s employment at any time and
for any reason, with or without cause, in accordance with the terms and
conditions of the Employment Agreement.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Tennessee.  Employee submits to the exclusive jurisdiction of
the federal or state courts sitting in Shelby County, Tennessee in connection
with any disputes arising from or related to this Agreement.
 
- 2 -

--------------------------------------------------------------------------------

 
 
This Agreement shall be binding upon Employee’s heirs, executors, administrators
and other legal representatives, and will be for the benefit of the Company, its
successors or assigns.  Employee expressly acknowledges and agrees that this
Agreement may be assigned by the Company, without the Employee’s consent, to any
affiliate, as well as any purchaser of all or substantially all of the Company’s
assets or stock, whether by purchase, merger or similar corporate transaction. 
The provisions of this Agreement shall survive the Employee’s employment with
the Company and/or any assignment by the Company.
The execution of this Agreement may be by actual or facsimile signature.
As of the date of execution by Employee, this Agreement shall expressly
supersede and replace, in whole, any employee confidentiality, non-solicitation,
or non-competition agreement(s) between Employee and the Company, which were
executed prior to the date of this Agreement (“Prior Agreements”). 
Notwithstanding, to the extent the Company becomes aware of any violations of
those Prior Agreements by the Employee which pre-date the date of execution of
this Agreement, the Company retains its enforcement rights under those Prior
Agreements.  Any and all other agreements between Employee and the Company shall
remain in full force and effect.
CERTIFICATION
I acknowledge that I have received a copy of Mueller Industries, Inc.’s Employee
Confidentiality and Non-Solicitation Agreement and certify that I have read,
understand and will fully comply with the policies and procedures set forth
therein.  I understand that this Agreement applies to me and agree to comply
fully with each of the provisions of this Agreement, including such changes to
the Agreement as the Company may announce from time to time.
 
Date:  March 15, 2018
Print Name:  Gregory L. Christopher                            
     
Signature:  /s/ Gregory L. Christopher                           

 
 
- 3 -